Citation Nr: 0422985	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  He died in October 2001; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  In August 2002, 
correspondence was received from the appellant by which she 
disagreed with the July 2002 rating decision.  The RO issued 
a Statement of the Case (SOC) in December 2002 and the 
appellant perfected her appeal in February 2003.


REMAND

The appellant asserts that service connection should be 
awarded for the cause of the veteran's death.  The death 
certificate reflects that the veteran died in October 2001 
due to metastatic prostate cancer.  A January 2001 letter 
from the veteran's treating physician, who completed the 
cause of death on the death certificate, shows that the 
physician indicated that the veteran died of a massive stroke 
due to cancer.  At the time of his death, the veteran was 
service-connected for migraine headaches.

A question that must be resolved, with regard to the issue of 
entitlement to service connection for the cause of the 
veteran's death, is whether a service-connected disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312 (2003).  

Additionally, in situations in which service connection had 
not been established for the fatal disability prior to death, 
an area of inquiry is whether the veteran's fatal disorder 
had been incurred in or aggravated in service; that is, 
whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2003).   To this end, the 
appellant has argued that the veteran was exposed to 
radiation while on active duty as an electronic equipment 
radar technician.  The role of  non-ionizing radiation 
emanating from radar equipment has been discussed by the U.S. 
Court of Appeals for Veterans Claims in the case of Rucker v. 
Brown, 10 Vet. App. 67 (1997) wherein it was determined that 
medical opinion would be required to adjudicate such a case.  
The veteran's service personnel records should be obtained to 
verify whether the veteran was potentially exposed to 
radiation during his service.  

Under the circumstances of this case, further development is 
required and the appeal is remanded to the RO via the Appeals 
Management Center (AMC), located in Washington, DC for the 
following development.  

.  
1.  Contact the National Personnel 
Records Center, or any other appropriate 
agency, and request the veteran's active 
duty service personnel records.  If no 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.
 
2.  Thereafter, the entire record should 
be provided to a VA physician who should 
review the evidence of record together 
with any medical literature on the 
subject and offer an opinion as to 
whether the veteran's exposure to 
nonionizing radiation as a radar 
technician during his service was at 
least as likely as not (50 percent 
probability or more) the cause of the 
veteran's prostate cancer.  The rational 
for the opinion should be fully set 
forth.

3.  The RO should then readjudicate the 
appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a Supplemental SOC (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits and all evidence received since 
June 2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless she receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






